                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                     CR 19-45-BLG-SPW

                   Plaintiff,
                                              ORDER VACATING
vs.                                           DETENTION HEARING

PAIGE MORNING BUTTERS,

                   Defendant.


      Upon the motion of Defendant (Doc. 15), IT IS HEREBY ORDERED that

the Detention Hearing scheduled for June 27, 2019, at 2:30 p.m. is VACATED.

      DATED this 25th day of June, 2019.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
